PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/623,309
Filing Date: 16 Dec 2019
Appellant(s): Carrier Corporation



__________________
David A Fox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 9, 2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-4,8,13-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351).
Schwartz et al. (2015/0082809) teaches an electrocaloric element comprising a
pair of electrodes (20,22) disposed on opposite surface of the electrocaloric element, a
first thermal flow path between the electrocaloric element and a heat sink (24) and a
second thermal flow path between the electrocaloric element and a heat source. A
controller configured to control electrical current to the electrodes and to selectively
direct heat transfer of heat energy from electrocaloric element to the heat sink and heat
source along a thermal flow path (abstract and [0026]-[0042].
Schwartz et al. (2015/0082809) fails to teach forming the electrodes of the electrocaloric element by a roll to roll process.
Edwards et al. (2007/0215039) teaches a roll-to-roll process in forming electrical
an optical material whereby a first roll for supplying the flexible substrate and a second
roll for take up of the coated flexible substrate and coating occurring there between
(abstract). This process can be repeated either in the same areas as the first coating,
different areas on the same side or on opposite sides [0014],[0015] and [0034].  Edwards et al. (2007/0215039) suggest using roll to roll process using donor sheets and transferring with respect to display device [0048] as well as indicating decal transfer [0012].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) process to form the electrodes on the flexible substrate using a roll to roll process as evidenced by Edwards et al. (2007/0215039) with the expectation of producing similar success in forming the patterned electrodes.
Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) fail to teach the using a temporary support for applying the electrodes and transferring to the substrate in a roll to roll process.
Dubrow et al. (7,829,351) teaches a similar process whereby a supply roll (504/508) and take up roll (526/528) are utilized for deposition on a substrate whereby a temporary support (502/506) is utilized (abstract and Fig. 1).  Dubrow et al. (7,829,351) teaches using an adherent material to aid in the transfer from transfer substrate to the receiving substrate (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) roll to roll process to include a temporary support as evidenced by Dubrow et al. (7,829,351) with the expectation of achieving similar success or a patterned coating as both Edwards et al. (2007/0215039) and Dubrow et al. (7,829,351) are roll-to-roll processes for forming patterned coatings.
Regarding claim 22, the reference fails to teach the claimed spaced apparat
distance between 0.1-10 times the film thickness. The Examiner takes the position that
one skilled in the art would have had a reasonable expectation of similar success
regardless of the claimed distance absent a showing of criticality regarding this thickness. In addition, option (i) is met by ink jet printing process to form the pattern coating.
Regarding claim 2, Schwartz et al. (2015/0082809) teaches a power connection to
supply voltage between the electrodes and the power source.
Regarding claims 3 and 4, Edwards et al. (2007/0215039) teaches the process can
be repeated either in the same areas as the first coating, different areas on the same side
or on opposite sides [0014],[0015] and [0034].
Regarding claims 7 and 8, Schwartz et al. (2015/0082809) teaches selectively
applying the conductive material to the film with ink-printing (abstract).
	Regarding claims 13 and 19, Edwards et al. (2007/0215039) teaches coating the
same area a second time and hence would meet the claimed cladding or protective layers.
Regarding claims 14 and 15, when forming patterned electrodes inherently leaves
“spaces” between the patterns and these can be considered to meet the claimed “spacer
areas”.
Regarding claims 20-22, Schwartz et al. (2015/0082809) teaches the claimed
electrocaloric module with heat sink, heat source and thermal flow paths along with
power connections in a stack configuration.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz
et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in
combination with Dubrow et al. (7,829,351) further in combination with Slafer
(2008/0024902).
Features detailed above concerning the teachings of Schwartz et al.
(2015/0082809) in combination with Edwards et al. (2007/0215039) further in
combination with Dubrow et al. (7,829,351) are incorporated here.
Schwartz et al. (2015/0082809) in combination with Edwards et al.
(2007/0215039) further in combination with Dubrow et al. (7,829,351) fail to teach
forming the patterned electrodes using a mask or etching.
Slafer (2008/0024902) teaches using a temporary support for applying the
electrodes and transferring to the substrate in a roll to roll process whereby patterning of
the coating is done using a mask and etching (abstract and [0040]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) process to include patterning the electrodes by using a mask or etching as evidenced by Slafer (2008/0024902) with the expectation of achieving the desired patterned electrodes.

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz
et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in
combination with Dubrow et al. (7,829,351) further in combination with Facchetti et al.
(2014/002 1465).
Features detailed above concerning the teachings of Schwartz et al.
(2015/0082809) in combination with Edwards et al. (2007/0215039) further in
combination with Dubrow et al. (7,829,351) are incorporated here.
	Schwartz et al. (2015/0082809) in combination with Edwards et al.
(2007/0215039) further in combination with Dubrow et al. (7,829,351) fail to form the
conductive layers by electron beam.
Facchetti et al. (2014/0021465) teaches a roll to roll process in forming oxide
transistors whereby the electrodes can be deposited by e-beam sputtering and patterned
using a mask or etching [0002],[0073]-[0076].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Schwartz et al. (2015/0082809) in combination with Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) process to form the electrodes by e-beam sputtering as evidenced by Facchetti et al. (2014/0021465) with the expectation of achieving the patterned electrodes.

NEW GROUNDS OF REJECTION
No new grounds of rejections

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC 112 rejection and the 353 USC 103 rejection over claim 23 as these were overcome in the Response After-Final on 2/9/22 and responded by the Examiner in an Advisory Action on 2/24/22.

(2) Response to Argument
Appellant argued the rejection is improper as the rejection fails to teach or suggest each and every element of the claims, however, fails to recite what elements were not taught or suggested in the Brief.
The Examiner maintains the rejection is proper as Schwartz
et al. (2015/0082809) teaches an electrocaloric device including electrodes/ohmic contacts (preamble), Edwards et al. (2007/0215039) teaches patterned coating of electrodes in a roll to roll process including a providing roll (step a), a conductive coating process (step b), a take up roll (step e), a patterned conductive coating (step c) and repeating the process (step e), Dubrow et al. (7,829,351) teaches a transfer process from a  transfer substrate to a receiving substrate (step c).  All elements in the claims are met.

Appellant argued the Examiner utilized improper hindsight and that 
Edwards et al. (2007/0215039) further in combination with Dubrow et al. (7,829,351) are incompatible.
First off, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The references are directed toward forming patterned electrodes in a roll-to-roll process using a “solution based – ink” coating and using transfer coating to achieve the patterned coating and would make them compatible contrary to Appellant’s opinion.

Appellant argued there is no indication that either Edwards et al. (2007/0215039) and Dubrow et al. (7,829,351) can be applied to a temporary substrate and transferred.
The Examiner disagrees.  Edwards et al. (2007/0215039) teaches a decal transfer process is known to form the electrodes [0012] and that a roll-to-roll process including a “donor substrate”, a final substrate and transfer from donor to final are envisioned [0048].  In addition, Dubrow et al. (7,829,351) teaches using an adherent material to aid in transfer from transfer substrate to receiving substrate (abstract, col. 2, lines 15-25) and also uses solutions for coating which would be equivalent to inks for inkjet printing (col. 6, lines 35-45).  Regarding the coating being smudged, Edwards et al. (2007/0215039) teaches drying/curing after coating and hence this would not be an issue.  

Appellant argued Edwards et al. (2007/0215039) if applied to a temporary substrate could not be transferred to a substrate after dried.
The Examiner disagrees as Edwards et al. (2007/0215039) teaches a decal transfer process is known to form the electrodes [0012] and that a roll-to-roll process including a “donor substrate”, a final substrate and transfer from donor to final [0048].  Furthermore, Dubrow et al. (7,829,351) teaches using an adherent material to aid in transfer from transfer substrate to receiving substrate (abstract, col. 2, lines 15-25).	 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN K TALBOT/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        
Conferees:

/Benjamin L. Utech/
Primary Examiner
/TIMOTHY H MEEKS/Supervisory Patent Examiner, Art Unit 1715                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.